In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2780 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

RALPH SHANNON, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
           No. 06‐cr‐179‐bbc — Barbara B. Crabb, Judge. 
                     ____________________ 

   ARGUED FEBRUARY 16, 2017 — DECIDED MARCH 20, 2017 
                ____________________ 

   Before FLAUM, MANION, and KANNE, Circuit Judges. 
    FLAUM, Circuit Judge. Ralph Shannon appeals the imposi‐
tion of a special condition of release following his 2007 con‐
viction  for  possession  of  child  pornography,  18  U.S.C. 
§ 2252(a)(4)(B).  Specifically,  he  argues  that  Special  Condi‐
tion 2—requiring notice to the probation office before using 
certain devices—is unconstitutionally vague and that the dis‐
trict  court  imposed  it  without  adequate  explanation.  We  af‐
firm.  
2                                                        No. 15‐2780 

                            I. Background 
    On April 20, 2007, Shannon pleaded guilty to one count of 
possessing  child  pornography.  He  had  saved  over  400  en‐
crypted illicit images of children  on his computers.  On July 
17, the  district  court  sentenced him to forty‐six months’ im‐
prisonment  and  supervised  release  for  the  remainder  of  his 
life. Shannon appealed his sentence, and we affirmed. United 
States v. Shannon, 518 F.3d 494, 495–97 (7th Cir. 2008).  
    On August 20, 2010, Shannon finished his term of impris‐
onment and began supervised release. Since that date, appel‐
lant has participated in several hearings to modify the condi‐
tions of his release. On November 28, 2011, the district court 
found  that  Shannon  had  violated  the  terms  of  those  condi‐
tions by possessing a web camera without previously notify‐
ing his probation officer, and sentenced Shannon to twenty‐
eight  days  of  incarceration.  Shannon  appealed,  and  we  va‐
cated one of the conditions of his supervised release, leaving 
the  remainder  intact.  United  States  v.  Shannon,  743  F.3d  496, 
503 (7th Cir. 2014).  
    In  April  and  May  2015,  the  probation  office  notified  the 
district court that appellant had temporarily uninstalled the 
monitoring software on his computer, viewed legal adult por‐
nography, encrypted digital files, possessed external storage 
devices,  and  installed  “scrubbing”  software.  As  a  result  of 
these reports, the district court conducted a revocation hear‐
ing  on  July  30,  2015.  Though  the  district  court  found  that 
Shannon  had  indeed  used  encryption,  external  storage  de‐
vices, and scrubbing software, and found that Shannon was 
not  particularly  compliant  with  his  release  conditions,  the 
court declined to revoke his supervised release.  
No. 15‐2780                                                    3

    At the July 30 revocation hearing, Shannon objected to his 
conditions  of  supervised  release.  Accordingly,  the  court 
scheduled a modification hearing for August 5, 2015. The par‐
ties disputed the proper wording of Amended Special Condi‐
tion 2, the purpose of which was to require appellant to give 
notice to the probation office before using certain electronic 
devices. (On appeal, Shannon does not challenge the imposi‐
tion of any other conditions of supervised release.) Ultimately, 
the district court imposed the following condition over Shan‐
non’s objection: 
       Defendant  shall  provide  the  supervising  U.S. 
       probation officer advance notification of any de‐
       vices associated with or falling within the gen‐
       eral  category  of  information  technology  (IT) 
       that  produce,  manipulate,  store,  communicate 
       or disseminate information and that he will use 
       during  the  term  of  supervision.  The  probation 
       office is authorized to install any application as 
       necessary on any such devices owned or oper‐
       ated by defendant and shall randomly monitor 
       those media. Defendant shall consent to and co‐
       operate with unannounced examinations of any 
       technological  equipment  owned  or  used  by 
       him, including but not limited to retrieval and 
       copying of all data from all information technol‐
       ogy devices and any internal or external periph‐
       erals. The examinations may involve removal of 
       such equipment for the purpose of conducting 
       examination. 
4                                                     No. 15‐2780 

    The court reasoned that Special Condition 2 was “related 
to the offense of conviction which involves the sexual exploi‐
tation  of  minors  from  a  computer  in  [Shannon’s]  home  and 
will  protect  the  public.  [Shannon’s]  demonstrated  non‐com‐
pliance with external storage devices indicates he is at a con‐
tinued risk to reoffend.” The same day, the court entered an 
order reflecting the new conditions, including Special Condi‐
tion 2.  The order  stated that Shannon’s  “demonstrated  non‐
compliant behavior requires the continuation of his life term 
of supervision to protect the public, to promote rehabilitation 
and to achieve parity with the terms of supervised release im‐
posed in the cases of similarly situated defendants who, like 
defendant, were convicted of offenses involving possession of 
hundreds of images of child pornography.” This appeal fol‐
lowed.  
                           II. Discussion 
    This Court reviews the imposition of an objected‐to condi‐
tion of supervised release for abuse of discretion. United States 
v. Armour, 804 F.3d 859, 867 (7th Cir. 2015) (citing United States 
v. Kappes, 782 F.3d 828, 844 (7th Cir. 2015)). The constitutional‐
ity of a condition of release is a legal determination that we 
review de novo. Cf. United States v. Mosley, 759 F.3d 664, 667 
(7th Cir. 2014) (we review de novo constitutional arguments 
for  revocation  of  supervised  release)  (citation  omitted).  Fi‐
nally,  we  review  de  novo  whether  the  district  court  ade‐
quately  explained  a  chosen  condition  of  supervised  release. 
See Armour, 804 F.3d at 867–68 (citations omitted); Kappes, 782 
F.3d at 864 (citation omitted); United States v. Poulin, 745 F.3d 
796, 800 (7th Cir. 2014) (citations omitted).  
No. 15‐2780                                                        5

   A. Vagueness  
    A  condition  of  supervised  release  is  unconstitutionally 
vague if it would not provide a person of reasonable intelli‐
gence with sufficient notice as to the condition’s requirements. 
Armour, 804 F.3d  at  868  (quoting United States v. Schave, 186 
F.3d  839,  843  (7th  Cir.  1999)).  Shannon  argues  that  Special 
Condition  2,  requiring  “advance  notification  of  any  devices 
associated with or falling within the general category of infor‐
mation technology (IT) that produce, manipulate, store, com‐
municate  or  disseminate  information,”  is  impermissibly 
vague  because  it  does  not  sufficiently  explain  what  devices 
trigger the notice requirement. For example, appellant queries 
whether he is required to provide advance notification before 
purchasing a microwave. However, the scope of the “devices” 
that trigger the notification requirement is circumscribed by 
the condition’s two limiting clauses. Appellant need not pro‐
vide notice for all devices he might use; rather, he must pro‐
vide  notice  only  for  devices  that  satisfy  both  qualifying 
clauses: (1) The device falls within the general category of in‐
formation technology or is associated with information tech‐
nology, and (2) the device produces, manipulates, stores, com‐
municates,  or  disseminates  information.  This  limiting  lan‐
guage  provides  adequate  notice  of  the  condition’s  require‐
ments. And these qualifications clearly exclude things like mi‐
crowaves, which are simply household appliances, not infor‐
mation technology, and which do not deal with information 
under any plausible reading of the condition.   
    Shannon’s concern is further allayed by the nature of the 
condition itself. Special Condition 2 is not an outright prohi‐
bition against using “devices.” Rather, it is a notice require‐
6                                                          No. 15‐2780 

ment. Thus, if appellant truly is unsure about whether a par‐
ticular device will trigger the notice requirement, he can sat‐
isfy  any potential  obligation simply  by  notifying the proba‐
tion  office.  Shannon  is  at  little  risk  of  suffering  from  the 
vagueness  doctrine’s  principal  concern:  unknowingly  run‐
ning afoul of a legal requirement.   
    Shannon  next  argues  that  the  district  court  should  have 
employed his alternative wording for Special Condition 2. At 
the modification hearing, appellant advocated for a condition 
that required notice for “devices able to obtain, store or trans‐
mit illicit sexual depictions or illicit sexual information.” He 
argued that such a condition would be similar to a condition 
approved by the Second Circuit in United States v. Balon, 384 
F.3d 38 (2d Cir. 2004).1 However, the district court declined to 
adopt that language, and appellant provides no authority to 
support  an  argument  that  the  rejected  language  bears  on 
whether the condition ultimately adopted is unconstitution‐
ally  vague.  Rather,  courts’  vagueness  assessments  are 
grounded in the language of operative conditions, not in con‐
ditions that have never come into force. Cf. Armour, 804 F.3d 
868–70 (assessing the vagueness of the actual conditions of re‐
lease imposed).  
   Relatedly, Shannon claims that Special Condition 2 is over‐
broad. “[I]mposed conditions ‘cannot involve a greater depri‐
vation of liberty than is reasonably necessary to achieve the 
goals  of  deterrence,  incapacitation,  and  rehabilitation.’” 
                                                      
     1 The language Shannon proposed at the hearing was not similar to 

the Balon condition. The condition approved in Balon read, “The defendant 
must provide … notification of any computer(s), automated service(s), or 
connected device(s) that he will use during the term of supervision.” 384 
F.3d at 41.  
No. 15‐2780                                                        7

United States v. Warren, 843 F.3d 275, 281 (7th Cir. 2016) (quot‐
ing United States v. Goodwin, 717 F.3d 511, 522 (7th Cir. 2013)). 
Special Condition 2, which simply requires notifying the pro‐
bation office before using certain devices, is not broader than 
is reasonably necessary in light of Shannon’s crime of convic‐
tion,  use  of  computer  systems  to  obtain  child  pornography, 
subsequent  use  of  external  storage,  and  the  district  court’s 
stated  concern  that  Shannon  is  “at  a  continued  risk  to 
reoffend.”  Such  underlying  facts  justify  a  condition  encom‐
passing a range of devices, and Shannon has not shown that 
the condition as written sweeps in more than what is reason‐
ably necessary in these circumstances.  
   B. Adequate Explanation  
    Appellant next argues that the district court imposed Spe‐
cial Condition 2 without adequately explaining the need for 
that condition. Conditions of release are part of a defendant’s 
sentence. United States v. Thompson, 777 F.3d 368, 373 (7th Cir. 
2015). It follows that the district court must apply several of 
the factors found in 18 U.S.C. § 3553(a) in assessing “the pro‐
priety of any conditions of supervised release that the judge 
is thinking of imposing.” Id. (citing United States v. Booker, 543 
U.S. 220 (2005)); 18 U.S.C. § 3583(c). The court must provide 
an explanation for its decision that shows that it “has given 
meaningful consideration to the 3553(a) factors and the par‐
ties’ arguments” in determining the proper sentence. Kappes, 
782 F.3d at 864. 
    After  imposing  Special  Condition  2,  the  district  court 
stated that this condition was “related to the offense of con‐
viction which involves the sexual exploitation of minors from 
a  computer  in  his  home  and  will  protect  the  public.  His 
8                                                                   No. 15‐2780 

demonstrated  noncompliance  with  external  storage  devices 
indicates he’s at a continued risk to reoffend.”  
    Shannon principally argues that the condition lacks justi‐
fication  because  it  is  substantially  broader  than  would  be 
needed to address the district court’s stated concerns.2 We dis‐
agree. At the time it imposed Special Condition 2, the district 
court was aware that Shannon had been convicted for saving 
over 400 encrypted images of child pornography. After his re‐
lease from prison, he had continued to use encryption, exter‐
nal  storage  devices,  and  scrubbing  software,  all  of  which 
make tracking his access to illicit images more difficult. The 
district  court  acted  reasonably  in  concluding  that  Shannon 
had “not [been] particularly compliant,” was playing games 
with respect to his conditions of supervised release, and was 
at risk of reoffending. Such evasive behavior—which the dis‐
trict court referenced during the August 2015 hearing—cou‐
pled with the court’s stated concerns of protecting the public 
and  preventing  misuse  of  external  storage  devices,  justified 
the  imposition  of  the  notice  condition;  and  the  court  ade‐
quately explained its reasons for imposing that condition.3 

                                                      
     2 Shannon also argues that Special Condition 2 is unnecessarily broad 

compared  to his  proposed  alternatives, and  that  the  difference  between 
the reaches of the respective conditions lacks justification. He states in his 
brief that he “was willing to agree to” language similar to that of the Balon 
case.  However,  the  test  for  sufficient  justification  does  not  depend  on  a 
defendant’s willingness to submit to the challenged condition relative to 
alternatives. For reasons similar to those mentioned above, the existence 
of proposed alternative conditions does not bear on whether the operative 
condition was adequately justified.  
     3 Shannon also briefly argues that “the court inappropriately wanted 

to  ‘achieve  parity  among  other  offenders’  convicted  of  similar  crimes,” 
and that such a concern “is not one of the considerations when imposing 
No. 15‐2780                                                                9

                                         III. Conclusion 
    For the foregoing reasons, we AFFIRM the order of the dis‐
trict court. 




                                                     
a condition of supervised release.” On the contrary, the district court was 
required to consider “the need to avoid unwarranted sentence disparities 
among  defendants  with  similar  records  who  have  been  found  guilty  of 
similar conduct,” in fashioning Shannon’s conditions of release. 18 U.S.C. 
§ 3553(a)(6). The district court’s consideration of parity satisfied that re‐
quirement.